Case 4:18-cV-01044-HSG Document 72-4 Filed 10/08/18 Page 1 of 5

EXHIBIT D

Case 4:18-cV-01044-HSG Document 72-4 Filed 10/08/18 Page 2 of 5

Fide|ity Nationa| Tit|e Insuranee Company v. Castle, Not Reported in F.Supp.2d (2014)

 

2014 WL 3945590
Only the Westiaw citation is currently available.

United States District Court, N.D. California.

Fidelity National Title Insurance
Company, et al, Plaintiffs,
v.
J ames C. Castle aka J. Christopher
Castle, et al, Defendants.

Case No.: 11-CV-896 YGR

|
Signed August 11, 2014

Attorneys and Law Firms

Stephen Chew Seto, Bruce A. Mclntosh, Bergquist, Wood
& Seto, LLP, Walnut Creek, CA, for Plaintiffs.

Lara Karakasevic, Burlingame, CA, pro se.
Todd J Smith, Del Mar, CA, pro se.
Daniel R. Young,Rocklin, CA, pro se.
Kelly E. Young, Rocklin, CA, pro se.
Kevin Keith, Granite Bay, CA, pro se.

Tisha L Trites, Del Mar, CA, pro se. Nadia F Eweis, Santa
Rosa, CA, pro se.

Francisco Arturo Gutierrez, Michael Carrillo Hall, Law
Ofc Michael C Hall, San Francisco, CA, David Austin
Boucher, Roseville, CA, for Defendants.

ORDER GRANTING PLAINTIFF'S MOTION
TO COMPEL FURTHER RESPONSES
TO REQUEST FOR PRODUCTION OF
DOCUMENTS AND REQUEST FOR SANCTIONS

YVONNE GONZALEZ ROGERS, UNITED STATES
DISTRICT COURT JUDGE

*1 On May 9, 2014, Plaintiff Chicago Title Insurance
Company (“Chicago Title”) filed its Motion to Compel
Defendant James Castle to Provide Further Responses
to Request for Production of Documents and Request
for Sanctions. (Dkt. No. 673.) Plaintiff Chicago Title
seeks an order compelling Defendant James C. Castle

(“Castle”) to: (l) provide amended responses that contain
a statement as to whether or not Castle has responsive
documents and only the objections Castle is relying upon
to withhold documents responsive to each particular
request; (2) prepare a privilege log of all withheld
documents; (3) produce to the Court for in camera review
all documents withheld on the basis of the attorney-client,
attorney work product, and joint defense privileges so the
Court can determine if the privileges or the crime-fraud
exception apply; and (4) produce all documents responsive
to the RFP that are not alleged to be privileged. Plaintiff
further seeks sanctions in the amount of $14,276.50
against Castle and his counsel of record, Ann_ McFa`rland
Drsn'¢'r-

Having carefully considered the papers submitted and
the pleadings in this action, and for the reasons set
forth below, the Court hereby GRANTS the Motion to
Compel Further Responses to Request for Production
and the Request for Sanctions. Defendant Castle has
failed to meet his discovery obligations in responding to
the Requests for Production, despite the Court‘s prior
direction and significant time meeting and conferring
with Plaintiff on these issues. Def`endant is therefore
ORDERED to provide further responses as stated herein,
including a privilege log detailing the asserted bases for
withholding responsive documents Further, Defendant
Castle and his counsel are ORDERED to pay to Plaintiff
Chicago Title and its counsel sanctions in the amount of
$5,600.00 for the persistent delay and obstruction that
occasioned this motion.

I. RELEVANT PROCEDURAL HISTORY

Over a year ago, on July ll, 2013, Chicago Title
propounded a Request for Production of Documents
(“RFP”) on Castle. Castle's response, served August 21,
2013, consisted only of objections Chicago Title raised the
inadequacy of the responses with the Court in the context
of the March 24, 2014 case management conference
and the Court continued that conference to March 31,
2014, for the sole purpose of confirming that Castle had
served an amended response and responsive documents as
Castle's counsel represented she would do. (Dkt. No. 641 .)
Plaintiff's status report in advance of the March 31, 2014
conference indicated that Castle's amended responses did
not identify the documents responsive by request, asserted
boilerplate objections including various privileges, and
lacked any verification that the documents were Castle's
responsive documents

 

WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works. 1

Case 4:18-cV-01044-HSG Document 72-4 Filed 10/08/18 Page 3 of 5
Fidelity National Title insurance Company v. Castle, Not Reported in F.Supp.2d (2014)

 

The parties appeared on March 31, 2014, at which time the
Court inquired of Castle's counsel regarding her amended
responses and the nature of her objections. After a lengthy
conference, the Court ordered counsel to meet and confer
at the courthouse regarding the responses and continued
the matter for further status regarding compliance to
April 28, 2014. On April l, 2014, the parties submitted
a stipulation and order (entered April 2, 2014 by the
Court), in which Castle agreed to serve amended, verified
responses on or before Apn'l 21, 2014. Castle served
amended responses on April 21, 2014, verified by Castle.
However, at the compliance hearing, and in the joint
statement of the parties that preceded it (Dkt. No. 668),
Chicago Title contended that the amended responses still
did not identify which documents were responsive to the
requests and still asserted boilerplate privilege objections
ln light of the continued dispute, the Court directed
Chicago Title to file the instant motion to compel.

lI. APPLICABLE AUTHORITY

*2 Rule 37(a)(3)(B)(iv) of the Federal Rules of Civil
Procedure provides that a party may move for an order
compelling an inspection of documents, and Rule 37(a)
(4) provides that an evasive or incomplete response must
be treated as a failure to respond. In response to a
request for production of documents, “[f`Jor each item or
category, the response must either state that inspection
and related activities will be permitted as requested or state
an objection to the request, including the reasons.” FRCP
34(b)(2)(B). Rule 26 requires that a party withholding
information under a claim of privilege or work product
protection: “(i) expressly make the claim; and (ii) describe
the nature of the documents, communications, or tangible
things not produced or disclosed in a manner that, without
revealing information itself privileged or protected, will
enable the parties to assess the claim.” FRCP 26(b)(5)(A).

III. DISCUSSION

A. REQUEST FOR FURTHER RESPONSES
Plaintiff‘s requests fell into three general categories: (l)
requests related to particular properties, by address;
(2) requests related to entity defendants; (3) requests
f`or communications between Castle and identified
defendants The Court first addresses issues common to
all categories of requests and then turns to particular issue
within the categories.

The Court agrees with Plaintiff that Castle's Amended
Responses to the RFP are insufficient The responses
fail to identify which documents produced, if any, are
responsive to which request. The 27 different objections
stated generally as to all the requests are inappropriate
In particular, blanket objections based upon privilege are
“extremely disfavored.” Clarke v. American Commerce
Nat. Bank, 974 F.2d 127, 129 (9th Cir.l992) (internal
citation omitted). Withholding of responsive documents
based upon privilege must “ordinarily be raised as to each
record sought to allow the court to rule with specificity.”
Id.

The Court therefore ORDERS that Castle provide further
responses stating whether or not he has documents
responsive to each request in his possession, custody, and
control (including in the control of his current and former
counsel). See FRCP 34(b)(2)(B), (C); Johnson v. Askin
Capital Mgmt., L.P., 202 FRD 112, 113 (S.D.N.Y.ZOOI)
(party must produce documents in the possession of
its present or former counsel). It is not sufficient for
Castle to simply say that documents responsive “have
been" or “will be” produced without specifying which
documents respond to which request. Castle shall provide
an amended response to the RFP specifically identifying
the responsive documents and, to the extent not already
produced in a readily identifiable manner, shall serve
copies of the responsive documents. If the documents have
been produced previously, the amended response may
refer to the responsive documents by page number, Bates
number, or other document control number, Responsive
documents include any and all documents in Castle's
possession, custody, or control, including the possession,
custody, or control of his counsel.

Further, Castle must state whether responsive documents
are being withheld from production as to each
particular request, and must state the particular basis
for withholding If Castle is withholding documents
based upon a privilege, he must identify the privilege(s)
specifically, and provide enough information for Plaintiff`
and the Court to make an initial determination of whether
such privilege might apply.

Given Castle's failure to provide specific information
in the previous iterations of his responses, the Court
finds that Castle must provide a privilege log, so that
the nature of the documents withheld and Defendant‘s

 

WESTLAW © 2018 `l`homson Reuters. No claim to original U.S. Govemment Works. 2

Case 4:18-cV-01044-HSG Document 72-4 Filed 10/08/18 Page 4 of 5
Fide|ity National Title insurance Company v. Castle, Not Reported in F.Supp.2d (2014)

 

asserted objection(s) are set forth with sufficient specificity
to permit Plaintiff and the Court to assess the propriety
of the objections FRCP 26(b)(5)(A). Defendant is
ORDERED to produce, in connection with his amended
responses, a privilege log identifying each withheld
document by: title or nature of the document; subject;
format (i.e., email, etc.), number of pages; date; author;
recipients (including all addressees, carbon copies, and
blind copies); privilege(s) asserted and brief explanation
of the basis, as necessary. Cf Khasin v. Hershey
Company (N.D.Cal., 2014), 2014 WL 690278 at *2
(citing In re Grand Jury Investigation (9th Cir.l992) 974
F.2d 1068, 1071) (describing what constitutes adequate
privilege log for demonstrating applicability of attorney-
client privilege under Ninth Circuit precedent). To the
extent Castle contends that providing some portion of
this information for a document would itself reveal
confidential information protected by the attorney-client
or work product privileges he shall provide so much of
the information as will not waive the privilege and explain
the basis for withholding the remainder.

l. Documents Related to Particular
Properties identified by Address

*3 Requests l-10 ca11 for “any and all documents that
refer or relate to” the identified properties, Documents
potentially responsive to these requests include any
copies of recorded documents regardless of whether such
recorded documents are “equally available” to Chicago
Title.

The Court notes that, in response to the motion, Castle
contended that he asserted certain objections only to
preserve the privilege as to responsive documents that
might be privileged, “but his search did not find any
such documents.” (Oppo. at 3:23-25, emphasis supplied.)
In providing further responses, Castle must only assert
privilege objections as to documents withheld on account
of those objections However, the Court acknowledges
that Castle has reserved the right to assert any applicable
privilege objection as to later-discovered documents.

2. Documents Related to Entity Defendants

Requests 11-14 seek documents referring to or related
to Oreplex lnternational, GJZ Group, AFOG Group,

and Recontrust Company. Here again, Castle argues that
he asserted various privileges and objections simply to
preserve them. However, his opposition to the motion
as to these requests does not say that “his search did
not find any such documents.” (Oppo. at 4217-19.)
Consequently, and in light of his response to other
requests the Court is left to assume that Castle has
withheld documents responsive to these requests, without
sufficiently indicating the nature of the documents
withheld and the reasons therefor.

Documents responsive to these requests will include any
and all documents in Castle's possession, custody, or
control, including the possession, custody, or control of
his counsel related to any transactions properties, or
allegations in this case. Documents in the possession of
counsel on account of her legal services in another matter
not involving the parties here would not be responsive.

3. Communications Between Castle and Other Def`endants

Requests 15-35 seek production of communications
between Castle and identified individual defendants, as
well as communications between Castle and Golden
Hills Trust. Castle objects that these requests necessarily
ca11 for documents protected by attorney-client privilege,
work product, and the joint defense extensions of those
privileges

The Court disagrees that these requests “necessarily call
for” privileged documents The concept of a joint defense
privilege does not apply to communications between co-
defendants generally, but only to communications to one's
attorney disclosed to third parties in the context of a joint
effort to provide a common legal defense or strategy. See
Continental Oil Co. v. United States, 330 F.2d 347, 350
(9th Cir.l964) (recognizing a joint-defense privilege over
communications made among potential codefendants and
their counsel). “[A] party claiming joint defense privilege
bears the burden of showing ‘(l) the communication
is made by separate parties in the course of a matter
of common [legal] interest; (2) the communication is
designed to further that effort; and (3) the privilege has
not been waived.’ ” Narog v. City of Redwaud City,
C-l3-03237 DMR, 2014 WL 1088297 at *4 (N.D.Cal.
Mar. 17, 2014) (quoting Nidec Corp. v. Vlctor Co. of
Japan, 249 F.R.D. 575, 578 (N.D.Cal.2007)). A joint
defense or common defense privilege “protects only those

 

WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works. 3

Case 4:18-cV-01044-HSG Document 72-4 Filed 10/08/18 Page 5 015

Fidelity National Title lnsurance Company v. Castle, Not Reported in F.Supp.2d (2014)

 

communications that are part of an on-going and joint
effort to set up a common defense strategy.” Holmes
v. Collection Bureau of Am., Ltd., C 09-02540 WHA,
2010 WL 143484 at *2 (N.D.Cal. Jan. 8, 2010) (emphasis
supplied).

*4 In his opposition to the motion on these requests,
Castle again indicates that he asserted the privileges to
preserve them. However, he never clearly states that he
has not withheld any responsive documents based on
these privileges And, While Castle assures the Court
that he is not asserting a joint defense privilege to
withhold “underlying transaction documents, or pre-
litigation communications between co-defendants relating
to those transactions,” he does not provide sufficient
information for the Court or Plaintiff to test that
statement's veracity. (Oppo. at 81 18-20.)

Finally, Castle appears to have excluded from his
responses any communications that do not relate
specifically to the properties or transactions here. This
exclusion is improper. For example, to the extent Castle
communicated with the identified parties about such
topics as the “administrative default” procedure or
process, short sales, or reconveyances of deeds of trust,
such information could lead to admissible information
here, and would be responsive to the request. Castle's
attempt to limit the request is unjustified

B. REQUEST FOR IN CAMERA REVlEW
Plaintiff‘s request for an order to produce the allegedly
privileged documents for review in camera is DENTED
WITHOUT PREJUDICE. Until Plaintiff and the Court
are able to see more details on the documents withheld and
the privileges asserted, such a request is premature Before
a district court may engage in in camera review at the
request of the party opposing the privilege, that party must
present evidence sufficient to support a reasonable belief
that in camera review may yield evidence that establishes
that the documents are is not privileged. United States v.
Zolin, supra, 491 U.S. at 574-575. Without that additional
information, the Court cannot determine whether Castle
has invoked any privilege properly or if an in camera
review to assess the validity of any objection might be
warranted.

C. SANCTIONS

Rule 37(a)(5)(A) provides that a Court must require a
party or its attorney, or both, to pay the moving party's
reasonable expenses incurred in making a motion to
compel, including attorney's fees, unless the opposing
party's position was substantially justified or other
circumstances make an award of sanctions unjust. Here,
the Court finds that Castle's conduct and opposition
to the motion were not substantially justified and that
Plaintiff Chicago Title is entitled to reasonable attomeys'
fees incurred in making the motion. Plaintiff and this
Court have been required to spend unnecessary of
time and resources to simply get Castle to respond
as required under the Federal Rules Moreover, given
Castle's counsel's representation that Castle has left the
country and become more difficult to contact, the delay
in providing proper responses may well have resulted in
spoliation of evidence.

The Court finds that a reasonable award of attorneys' fees
in connection with this motion is $5600, based upon a
partial award of the hours reported by Ms. Millington
in bringing this motion. The Court agrees that time
spent drafting the request itself and early meet and
confer efforts are not compensable in connection with
this motion. Given the active role counsel for Castle has
played in hampering discovery, she will not be permitted
to withdrawn until this issue is resolved.

IV. CONCLUSION

Defendant James C. Castle and his counsel are
ORDERED to serve further amended responses
consistent with this Order no later than September 12,
2014. Defendant James C. Castle and his counsel are
ORDERED to pay to Plaintiff Chicago Title sanctions in
the amount of $5,600.00 immediately Further sanctions
rnay be warranted if Castle and his counsel persist in the
stonewalling behavior exhibited thus far.

*5 IT IS SO ORDERED.

All Citations

Not Reported in F.Supp.2d, 2014 WL 3945590

 

End of Document

© 2018 Thomson Reuters. No claim to original U.S. Government Works.

 

WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Govarnment Woi'ks. 4

